 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVE WILHELM,                                     No. 2:19-CV-1074-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    J.A. LIZARRAGA,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The petition challenges a conviction issued by the

19   Fresno County Superior Court. Fresno County is part of the Fresno division of this court. See

20   Local Rule 120(b). Because the Sacramento division is not the proper division, this action will be

21   transferred to the Fresno division.

22                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

23   United States District Court for the Eastern District of California sitting in Fresno.

24

25   Dated: June 17, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
